Citation Nr: 0903266	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from January 1944 to July 
1945.  The appellant is the surviving spouse of the veteran.  
The veteran served during WWII and spent approximately 8 
months overseas.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the claim.

The veteran's representative makes several cogent arguments 
in the informal hearing presentation submitted in January 
2009.  He notes that in its rating decision of April 2005, 
the RO also adjudicated the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318.  He points out that in the appellant's notice of 
disagreement, she referenced the denial of DIC generally and 
asked the RO to reconsider its denial.  It is requested that 
the Board consider this and subsequent statements as a proper 
notice of disagreement to both the issues denied by the RO.  
The Board agrees, but does not have jurisdiction over this 
particular claim and the appellant is entitled to an SOC 
addressing this claim. Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the issue of entitlement to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  

Additionally, on page 3 of the informal hearing presentation, 
the appellant's representative essentially argues that there 
was clear and unmistakable error in a rating decision of 
August 1953 which is claimed to have improperly reduced the 
veteran's 100 percent rating for what was then classified as 
schizophrenic reaction, unclassified, to a 70 percent rating.  
It is noted that the 100 percent evaluation had been in 
effect for more than 5 years, triggering the application of 
the provisions of 38 C.F.R. § 3.172 (1949 ed. and the 1952 
supplement).  It is argued that there was essentially clear 
and unmistakable error in the RO decision of August 1953 and 
subsequent rating decisions in February 1956 and February 
1958 which limited the veteran's ratings to less than 100 
percent evaluations.  These claims must be addressed by the 
RO or AMC, and are referred for appropriate action.  

This case has been advanced on the Board's docket based on 
the appellant's advanced age.  38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The veteran was service connected for chronic brain 
syndrome, rated 100 percent from August 1997.

2.  The veteran died in September 2004, and the death 
certificate lists his immediate cause of his death as cardiac 
arrhythmia; cerebrovascular disease, diabetes, and carcinoma 
of the prostate were listed as conditions leading to the 
immediate cause.

3.  The cardiac arrhythmia, cerebrovascular disease, 
diabetes, and carcinoma of the prostate noted on the death 
certificate were not present during service, and were not 
manifested within one year after service.

4.  The chronic brain syndrome did not cause or aggravate the 
cardiac arrhythmia, cerebrovascular disease, diabetes, or 
carcinoma of the prostate.

5.  Death was not proximately due to or the result of the 
service-connected disability, and the service-connected 
disability did not materially accelerate death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letters sent to the appellant in November 2004, January 
2005, and July 2008 that fully addressed the entire notice 
element and was sent prior to the initial regional office 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate her claim and of her 
and the VA's respective duties for obtaining evidence.

Although notice on the issues of establishing a disability 
rating and effective date of award has not been provided to 
the appellant, in light of the Board's decision to deny the 
claim, there has been no prejudice to the appellant as a 
result of this omission.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, 21 Vet.App. 342 
(2007), that when adjudicating a claim for Dependency 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The appellant received a letter conforming to 
Hupp standards in August 2008.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor her 
representative has identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.  The VA's duty to assist in 
the development of the claim is complete, and no further 
notice or assistance to the veteran is required to fulfill 
the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The veteran died in September 2004, at the age of 85.  
According to the death certificate, the immediate cause of 
death was cardiac arrhythmia, with cerebrovascular disease, 
diabetes, and carcinoma of the prostate listed as conditions 
contributing to death.  Service connection was in effect at 
the time of his death for chronic brain syndrome.  

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
veteran's death.  She contends that the veteran's service-
connected chronic brain syndrome caused dementia and cerebral 
infarction, thereby contributing to his death.  

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

An explanation of what apparently happened to the veteran in 
service and after service is helpful at this juncture.  While 
the evidence in the claims folder does not provide all the 
specifics related to the veteran's time in service, some 
important information can be gleaned from the file.  As noted 
above, the veteran served in the United States Army from 
January 1944 to July 1945.  His military occupational 
specialty was heavy machine gunner.  He served with Company 
"H" of the 28th Infantry, and took part in the Battle of 
Hürtgen Forest.  Historically, the battles here took place 
between September 19, 1944, and February 10, 1945, over 
barely 50 square miles, east of the Belgian-German border.  A 
medical note of November 20, 1944, shows that he was caught 
in an artillery barrage, and after this remembered nothing 
except waking up in a hospital in France.  His chief 
complaints were of headaches and dreams.  He was unconscious 
for three days and improved after the administration of 
insulin and rest.  A note of February 27, 1945, provides 
additional detail, and reveals that while performing his 
duties as a machine-gunner, the veteran underwent severe 
artillery fire throughout [the Army's] advance through 
France.  He gradually became shaky, nervous, tense, and could 
not sleep, lost his appetite and could not stand the sight of 
the dead.  After one of the shellings, he became dazed and 
was seen wandering aimlessly.  He reported that he was "out 
of his head" for 5 days and became conscious at an aid 
station.  The diagnosis assigned at the time of his discharge 
from service was anxiety hysteria, severe, combat service, 
unstable personality.  

His assigned diagnoses changed over the years and after a 
thorough examination by VA in January 1958, the diagnosis was 
changed to chronic brain syndrome, etiology undetermined, 
manifested by marked intellectual impairment, marked periods 
of amnesia, symptoms of nervousness, fatigue, and the 
inability to carry on his function as a tractor mechanic.  A 
history of the onset of symptoms while in combat was noted.  
Following this examination, the veteran's service-connected 
diagnosis of schizophrenic reaction was changed to chronic 
brain syndrome.  

The question that this decision must address is whether and 
how the veteran's service-connected disabilities are related 
to the cause of his death.  As noted in the Introduction, the 
Board has ordered the RO to address other issues raised in 
this case but not properly developed or before the Board at 
this time.  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  See 38 C.F.R. § 3.312.  
The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

The veteran died in September 2004 and the death certificate 
shows that the veteran's death was caused by cardiac 
arrhythmia, with cerebrovascular disease, diabetes, and 
carcinoma of the prostate listed as contributing causes.  
Service medical records do not document the existence of 
cardiac arrhythmia, cerebrovascular disease, diabetes, or 
carcinoma of the prostate.  Service medical records show the 
veteran was given insulin in November 1944 as part of 
treatment for what was initially diagnosed as combat 
exhaustion and ultimately changes to psychoneurosis, with 
anxiety hysteria.  There is no indication in the file showing 
that the veteran had diabetes during service or that the use 
of insulin was for any other purpose but to ameliorate the 
effects of what was called combat exhaustion at that time.  

The evidence of record following the veteran's discharge from 
service shows that he was seen and treated by VA occasionally 
until 1958.  These records do not show diagnoses or treatment 
for cardiac arrhythmia, cerebrovascular disease, diabetes, or 
carcinoma of the prostate during this time period.  

Since service, an abundance of medical evidence has been 
received, but none provides persuasive objective competent 
medical evidence of a positive nexus between the veteran's 
death and any service-connected disability.  The Board 
acknowledges the appellant's argument that her husband's 
service-connected chronic brain syndrome contributed to his 
death.  The appellant points out that the veteran's private 
doctor, Dr. Cox, has indicated that the veteran's service-
connected chronic brain syndrome caused dementia, which 
caused cerebral infarction, thereby contributing to the 
veteran's death.  

There are several statements of record from Dr. Cox.  In 
January 2004, Dr. Cox stated that the veteran expired from 
complications of dementia.  In January 2006, he stated that 
the veteran had dementia for ten years, and the dementia was 
secondary to his diabetes, heart disease, and a cerebral 
infarction.  In August 2006, Dr. Cox stated that the veteran 
had end stage dementia secondary to multiple cerebral 
infarcts.  Finally, in April 2007, Dr. Cox stated that the 
veteran's dementia could have resulted from his service-
connected chronic brain syndrome.

Dr. Cox's statements, at first blush, seem favorable to the 
appellant's claim, but are of no persuasive value.  As noted, 
Dr. Cox first stated that the veteran expired from 
complications of dementia.  This statement conflicts with the 
causes of death reported on the death certificate, but 
implies that the reasons for the veteran's death, cardiac 
arrhythmia, with cerebrovascular disease, diabetes, and 
carcinoma of the prostate, were caused by dementia.  In his 
statement of January 2006, Dr. Cox indicates that the veteran 
had dementia for ten years, and the dementia was secondary to 
his diabetes, heart disease, and a cerebral infarction.  In 
his statement of August 2006, he reports that the veteran had 
end-stage dementia, secondary to multiple cerebral infarcts.  
He does not distinguish end-stage dementia from the dementia 
of 10 years duration as he reported in the previous letter as 
a complication contributing to the veteran's death.  He 
doesn't link either end-stage dementia or the multiple 
cerebral infarcts to service.  Finally, in his April 2007 
statement, Dr. Cox says that the veteran's dementia could 
have resulted from the service-connected chronic brain 
syndrome, but he does not provide a medical explanation of 
how the effects of chronic brain syndrome made the veteran 
materially less capable of resisting the fatal cardiac 
arrhythmia, with cerebrovascular disease, diabetes, and 
carcinoma of the prostate or how it had a material influence 
in accelerating death.

The Board finds that these statements, read in the light most 
favorable to the appellant's claim, provide insufficient 
detail to support any of the conclusions he makes, and are at 
best, speculative.  They fail to provide a link between the 
service-connected chronic brain syndrome to the causes of the 
veteran's death listed on the death certificate, or service.  
An award of service connection may not be based on a resort 
to speculation.  See Bloom v. West, 12 Vet.  App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war 'could' have precipitated  initial 
development of his lung condition was found too speculative.)  

The information provided by Dr. Cox did precipitate further 
investigation by VA.  The claim was reviewed by a VA examiner 
in August 2007.  The examiner noted the various psychiatric 
diagnoses given while the veteran was in service, and in the 
years following service noting the change to chronic brain 
syndrome made in 1958.  The VA examiner concluded that 
"there is no evidence to support that the veteran's chronic 
brain syndrome as diagnosed in 1958 caused his death.  She 
noted that the veteran's "organic brain syndrome did not 
cause his death nor did it substantially or materially 
contribute to his death, nor did it cause any aggravation 
that led to his death."  The examiner provided these 
opinions following a thorough review of the claims file.  

The VA examiner also attempted to address the opinions of Dr. 
Cox, stating, "the dementia that Dr. Cox is referring to is 
the same dementia as was noted on the [veteran's VA 
examination] of 1998 (following a stroke and precipitated by 
a claim for increased benefits), and does not relate to the 
chronic brain syndrome that was diagnosed in 1958."  The VA 
examiner stated that the veteran's latter years diagnosis of 
dementia [made in 1998] is not the same as the chronic 
organic brain syndrome diagnosed in 1958, nor did the organic 
brain syndrome cause or contribute to his vascular dementia 
and Alzheimer's disease.  The examiner found that the 
veteran's dementia of later years is of vascular origin and 
is as likely as not due to his diabetes, hypertension, and a 
combination of possible Alzheimer's type dementia.  She 
further stated there is no relationship between his dementia 
and his chronic brain syndrome.

The Board affords more weight to the opinion of the VA 
provider.  While the VA examiner did acknowledge a 
relationship between dementia and the veteran's diabetes, she 
explained that this relationship did not mean that the 
veteran's service-connected brain syndrome caused dementia 
which she found to have been of vascular origin.  Thus, 
service connection for the veteran's cause of death cannot be 
granted on the basis of a relationship between the veteran's 
service-connected brain syndrome and any of the causes of his 
death.

The Board has also considered whether there is any other 
basis on which service connection for the veteran's cause of 
death can be granted.  Certain chronic diseases may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, no diagnosis of any of disorders 
listed on the death certificate were made within one year of 
the veteran's service separation, and the presumption for 
service connection for chronic diseases does not apply.  

While the appellant's representative argues that Dr. Cox's 
statements suggest an approximate balance of positive and 
negative evidence, the Board disagrees.  Dr. Cox did not 
provide any rationale or medical basis for his opinions.  
Although he states that the veteran died from complications 
of dementia and that the veteran's dementia could have 
resulted from his service-connected brain syndrome, Dr. Cox 
also states that the veteran's dementia was secondary to his 
diabetes, heart disease, and a cerebral infarction.  These 
statements and objective evidence to the contrary do not 
indicate an approximate balance of positive and negative 
evidence.

The Board has carefully considered the contentions of the 
appellant.  While it is clear that the veteran's life after 
heroic military service was difficult, the evidence as to the 
issue on appeal is not evenly balanced and the claim for 
service connection for the veteran's cause of death is 
denied.  


ORDER

Service connection for the veteran's cause of death is 
denied. 


REMAND

As noted above, the veteran's representative notes that in 
its rating decision of April 2005, the RO also adjudicated 
the issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318.  The Board 
considers statements made by the appellant as a proper notice 
of disagreement to this issue.  The Board does not have 
jurisdiction over this particular claim and the appellant is 
entitled to an SOC addressing this claim. Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is REMANDED for the following 
action:

Issue an SOC addressing the appellant's 
claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 
U.S.C.A. § 1318.  Advise the appellant of 
the date on which the time allowed for 
perfecting a timely substantive appeal of 
this claim expires. If the appellant 
perfects her appeal by submitting a timely 
and adequate substantive appeal, then the 
RO should return the claim to the Board for 
the purpose of appellate disposition, if 
the claim remains denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


